t c summary opinion united_states tax_court richard p kringen petitioner v commissioner of internal revenue respondent docket no 264-0o1s filed date richard p kringen pro_se dennis r onnen for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined deficiencies in and additions to petitioner’s federal income taxes as follows additions to tax sec sec sec year deficiency a a a dollar_figure dollar_figure ---- dollar_figure big_number dollar_figure ---- dollar_figure big_number dollar_figure --- dollar_figure big_number dollar_figure ---- dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure in respondent’s answer increased deficiencies are claimed as follows dollar_figure and dollar_figure for and respectively to reflect petitioner’s correct filing_status ’ and amounts that accrued after date with respect to the additions to tax under sec_6651 for and after concessions the issues for decision are whether petitioner is entitled to any deductions for trade_or_business_expenses and whether petitioner is liable for additions to tax under sec_6651 and for the years in issue and under sec_6651l a for and background some of the facts have been stipulated and are so found ' in the notice_of_deficiency respondent determined deficiencies for and based on a filing_status of single however the parties stipulated that petitioner’s correct filing_status for those years is married filing separate at the time that the petition was filed petitioner resided in topeka kansas at various times from through petitioner worked as a salesperson sometimes as an independent_contractor and sometimes as an employee for no fewer than to companies he sold various products or services such as insurance tax services living trusts precious coins travel-related products and food products some of the companies reported compensation paid to him as follows company year amount form sell america inc dollar_figure the lazarus group inc a a inc freedom life ins co loyal american life ins big_number direct entertainment service renaissance big_number w-2 during the years in issue petitioner also worked as a farm laborer for the owner of the farm issued a form_1099 to petitioner indicating that petitioner was paid dollar_figure that year on a loan application dated date petitioner represented that his gross_income was dollar_figure per week on another loan application dated date petitioner represented that his income from farming was dollar_figure per year petitioner signed both applications under penalties of perjury in a statement filed in a bankruptcy proceeding petitioner initiated in date petitioner indicated that he and his q4e- wife had total projected monthly income of dollar_figure and total projected monthly expenses of dollar_figure petitioner signed the statement of his projected monthly income and expenses under penalties of perjury petitioner did not file a federal_income_tax return for any year in issue except for dollar_figure of federal_income_tax withheld from the compensation he received as an employee of renaissance in there were no federal_income_tax withholdings or estimated federal_income_tax payments made by petitioner during any of the years in issue relying upon various indirect methods of determining income that take into account information received from third parties and the schedule of income and expenses filed in the bankruptcy proceeding respondent in the notice_of_deficiency computed petitioner’s gross_income for each year in issue as follows year income dollar_figure big_number big_number big_number big_number big_number big_number with the exception of the compensation that petitioner received from renaissance in respondent determined that all other items of gross_income for each year in issue constitute net - - earnings from self-employment subject_to the tax imposed on such income pursuant to sec_1401 petitioner’s taxable_income was computed by allowing a personal_exemption deduction a deduction attributable to the imposition of the self-employment_tax and the standard_deduction applicable to a single individual for all other years in issue petitioner’s taxable_income was computed by allowing a personal_exemption deduction a deduction attributable to the imposition of the self-employment_tax and itemized_deductions respondent further imposed additions to tax under sec_6651 a failure_to_file returns timely and a underpayment of estimated_tax for all the years in issue and under sec_6651 failure to pay taxes timely for the years and discussion in the petition petitioner alleged that respondent erred in the determinations made for each year because each determination was based on no facts at trial however petitioner did not dispute the amount of gross_income attributed to him for each year in the notice_of_deficiency he testified that those amounts would probably be close to what i earned and to the extent that the income represented gross salaries the amounts would probably be correct instead he claimed that he should have been allowed deductions for trade_or_business_expenses -- - incurred in connection with the income consequently we proceed as though petitioner conceded the correctness of the adjustments contained in the notice_of_deficiency and consider his claim for additional deductions according to petitioner he had a huge amount of business_expenses because he was a commissioned salesperson petitioner further testified that these expenses would offset the income attributed to him in the notice_of_deficiency petitioner was engaged in one or more trades_or_businesses during each of the years in issue in general a taxpayer is entitled to a deduction for all ordinary and necessary expenses paid_or_incurred in carrying on the taxpayer’s trade_or_business sec_162 entitlement to a deduction presupposes that the taxpayer can substantiate by adequate books_and_records the amount of the deduction claimed sec_6001 sec_1_6001-1 income_tax regs petitioner’s business records were not made available to the court petitioner claims that his records for the years through were confiscated by a storage company because he failed to pay the required storage fees he claims his records for and are in the possession of an accountant who will not return the records until petitioner pays the accountant for services rendered - except for expenses subject_to sec_274 if books_and_records are not available to substantiate business_expense deductions the court may estimate the amount_of_deductions to which a taxpayer is entitled 39_f2d_540 2d cir if there is a sufficient factual basis in the record that allows us to do so 85_tc_731 here there is no factual basis in the record on which an estimate can be made petitioner made no attempt to reconstruct the business records that he claims are now unavailable to him instead he makes only a broad assertion that he is entitled to business_expense deductions for each year in issue on the basis of the record before us we are not satisfied that petitioner has established his entitlement to any deduction not already allowed by respondent in the notice_of_deficiency therefore petitioner is not entitled to any trade_or_business expense deductions for any of the years in issue the deficiencies for the years in issue including respondent’s claim for increased deficiencies for the years and are therefore sustained respondent also determined that petitioner is liable for additions to tax for failure_to_file tax returns under sec_665l1 a failure to make timely payment of taxes under sec_6651 and failure by an individual to pay estimated income_tax in accordance with sec_6654 - sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent sec_6651 provides for an addition_to_tax of percent per month up to percent for failure to pay the amount shown or required to be shown on a return a taxpayer may be subject_to both paragraphs and in which case the amount of the addition_to_tax under sec_6651 is reduced by the amount of the addition_to_tax under sec_6651 for any month to which an addition_to_tax applies under both paragraphs and the combined amounts under paragraph and paragraph cannot exceed percent per month sec_6651 the additions to tax under sec_6651 and are applicable unless the taxpayer establishes that the failure_to_file and or pay did not result from willful neglect and the failure_to_file and or pay was due to reasonable_cause 469_us_241 32_tc_479 affd 283_f2d_227 8th cir although required to do so petitioner did not file a federal_income_tax return for any of the years in issue other than his generalized assertions that respondent’s determinations are erroneous petitioner makes no claim that his failure to --- - file and pay for each year in issue was due to reasonable_cause and not due to willful neglect accordingly we sustain the determinations of respondent with respect to the sec_6651 and additions to tax we further sustain respondent’s assertion of increased deficiencies under sec_6651 for the years and lopez v commissioner tcmemo_2001_93 subject_to exceptions that do not apply in this case sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual although required to do so petitioner made no estimated_tax payments during any year in issue therefore respondent’s imposition of the addition_to_tax under sec_6654 for each year in issue is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
